Exhibit 10.35

AMENDMENT

TO

MEDBOX, INC. DIRECTOR RETENTION AGREEMENT

This Amendment (this “Amendment”) to the Medbox, Inc. Director Retention
Agreement (as defined below) is made and entered into as of December    , 2014
by Medbox, Inc., a Nevada corporation (the “Company”), and Ned L. Siegel (the
“Director”). Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Director Retention Agreement.

WHEREAS, the Director is a member of the Board of Directors of the Company (the
“Board”), and the Company and the Director entered into that certain Medbox,
Inc. Director Retention Agreement, dated as of April 1, 2014 (the “Director
Retention Agreement”), pursuant to which the Director serves as a member of the
Board and is compensated for such service;

WHEREAS, the Board has determined that the Company make certain amendments to
the Director’s compensation under the Director Retention Agreement as further
described herein; and

WHEREAS, the Company and the Director desire to enter into this Amendment to
effectuate such amendments to the Director Retention Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree to
amend the Director Retention Agreement as follows:

1. Amendment to Section 7 of the Director Retention Agreement. Section 7 of the
Director Retention Agreement is hereby amended by adding the following
subsection (e) at the end thereof:

 

  (e) In the event that the Director is removed from the Board for any reason on
or prior to March 31, 2016, (i) all of the Director’s unvested shares of RS and
unvested RSUs granted under the Notice of Grant and Restricted Stock Award
Agreement and the Restricted Stock Unit Award Agreement, in each case, to be
entered into between the Director and the Company shall immediately vest on the
date of such removal, and all of the Director’s vested RSUs shall be paid out on
the date of such removal, except for the Director’s vested RSUs granted pursuant
to the First Year Inducement Grant under Section 5.3(a)(ii), which shall be paid
out in accordance with the original schedule set forth in Section 5.3(a)(ii),
and (ii) the aggregate amount of all Director Fees the Director would have
earned for the remainder of the term of this Agreement and the additional term
of this Agreement beginning April 1, 2016 and ending March 31, 2017 if the
Director had not been removed from the Board shall become immediately due and
payable to the Director in one lump-sum payment on the date of such removal.



--------------------------------------------------------------------------------

2. Miscellaneous.

2.1 All other provisions of the Director Retention Agreement not specifically
referenced herein shall remain in full and force and effect.

2.2 In the event of a conflict between this Amendment and the Director Retention
Agreement, this Amendment shall govern.

2.3 The Director Retention Agreement may only be amended further by a written
agreement executed by the parties hereto.

2.4 This Amendment may be executed in one or more counterparts and, if executed
in more than one counterpart, the executed counterparts shall each be deemed to
be an original but all such counterparts shall together constitute one and the
same instrument.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

MEDBOX, INC. By:

 

Name: Title:

 

Ned L. Siegel